DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 11-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2005/0037585 to Park et al (hereinafter Park).
Regarding Claim 1, Park discloses a metal oxide semiconductor field effect transistor (MOSFET), comprising:
a substrate comprising a source region and drain region (172, Fig. 2);
a channel region between the source region and drain region (Fig. 2);
a gate dielectric layer (110) on a surface of the substrate and over the channel region;
a gate (120) on the gate dielectric layer; and
a first sidewall spacer on a first sidewall of the gate, comprising:
a first oxide layer (130) including a first portion extending along the first sidewall of the gate and a second portion extending along the surface of the substrate; and
a nitride layer (140) on the first oxide layer, and including a first air gap (A2, Fig. 3D) having an end that is substantially aligned with an end of the first portion of the first oxide layer, and a second air gap (A1) having an end that is substantially aligned with an end of the second portion of the first oxide layer.

Regarding Claim 4, Park discloses the MOSFET of Claim 1, wherein the first portion of the first oxide layer contacts the first sidewall of the gate, and the second portion of the first oxide layer contacts the surface of the substrate (Fig. 2).

Regarding Claim 5, Park discloses the MOSFET of Claim 1, wherein the first air gap has a major axis parallel to the first sidewall of the gate, and the second air gap has a major axis parallel to the surface of the substrate (Fig. 2).

Regarding Claim 11, Park discloses the MOSFET of Claim 1, further comprising:
a second sidewall spacer on a second sidewall of the gate opposite the first sidewall of the gate, comprising:
a first oxide layer (130) including a first portion extending along the second sidewall of the gate and a second portion extending along the surface of the substrate; and
a nitride layer (140) on the first oxide layer of the second sidewall spacer, and including a third air gap (A2) having an end that is substantially aligned with an end of the first portion of the first oxide layer of the second sidewall spacer, and a fourth air gap (A1) that is substantially aligned with an end of the second portion of the first oxide layer of the second sidewall spacer (Fig. 3E).

Regarding Claim 12, Park discloses the MOSFET of Claim 11, wherein the first air gap and second air gap have a first size and the third air gap and fourth air gap have a second size different than the first size (Fig. 3D).

Regarding Claim 13, Park discloses the MOSFET of Claim 1, wherein a height of the first air gap is between 0.001 times a combined height of the gate and the gate dielectric layer and 0.7 times a combined height of the gate and the gate dielectric layer (Fig. 3D). While the drawings are not necessarily to scale, there is no suggestion that the air gaps be as thick as 70% the combined height of the gate layer and gate dielectric layer.

Regarding Claim 14, Park discloses the MOSFET of Claim 1, wherein a height of the second air gap is in a range from 20 A to 250 A [0026].

Regarding Claim 20, Park discloses a method of making a metal oxide semiconductor field effect transistor (MOSFET), the method comprising:
forming a gate (120, Fig. 2) on a substrate;
forming a source region and a drain region (170) in the substrate on opposing sides of the gate;
forming a sidewall spacer on a sidewall of the gate, the sidewall spacer comprising a first oxide layer (130) contacting the sidewall of the gate, a nitride layer (142) on the first oxide layer and a second oxide layer (151) on the nitride layer; and
etching the nitride layer to form a first air gap having an end that is substantially aligned with a first end of the first oxide layer and a first end of the second oxide layer (A2, Fig. 3D), and a second air gap having an end that is substantially aligned with a second end of the first oxide layer and a second end of the second oxide layer (A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to Claim 1 above, and further in view of US Patent No. 5,783,475 to Ramaswami (hereinafter Ramaswami).
Regarding Claim 6, Park discloses the MOSFET of Claim 1 wherein the source region or drain region comprises a covered portion that is covered by the first sidewall spacer (Fig. 2) but does not disclose an uncovered portion that is not covered by the first sidewall spacer.
Ramaswami discloses a similar device and method of manufacturing to Park, including a spacer having an oxide layer (48, Fig. 5) and a nitride layer (36) wherein a portion of the source/drain region is exposed (Fig. 6).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the MOSFET of Park such that the source/drain regions are exposed so as to provide electrical connections to the source/drain regions either through a silicide layer, as demonstrated by Ramaswami or by an interconnect making contact to the source/drain regions. Either would have required the removal of at least a portion of the oxide layer of Park, resulting in the device claimed by Applicant. 

Regarding Claim 7, the combination of Park and Ramaswami makes obvious the MOSFET of Claim 6, wherein the source region comprises a source extension region (171, Fig. 3E) and the drain region comprises a drain extension region (171), and the end of the second air gap is substantially aligned with an end of the source extension region or an end of the drain extension region (Fig. 3E).
Citations are to Park unless otherwise noted. 

Regarding Claim 8, the combination of Park and Ramaswami makes obvious the MOSFET of Claim 7, wherein the source region further comprises a deep source region (172) and the drain region further comprises a deep drain region (172), and the uncovered portion of the source region or drain region comprises the deep source region or the deep drain region (Park, Fig. 3E; Ramaswami, Fig. 6; deep well regions 44 being exposed).

Regarding Claim 9, Park discloses the MOSFET of Claim 1 but does not disclose a second oxide layer having an arc-shaped surface.
a second oxide layer (Ramaswami, 37) on the nitride layer and having an arc-shaped surface having a first end located at the end of the first air gap, and a second end located at the end of the second air gap.
Having an arc-shaped surface would have been an obvious result of an anisotropic etching process and seen also in Fig. 3C of Park. Park includes additional steps to form an L-shaped spacer but leaving an arc-shaped surface on the spacer would have provided obvious benefits such as having a thicker spacer for electrical isolation of the gate structure. 

Regarding Claim 10, the combination of Park and Ramaswami makes obvious the MOSFET of Claim 9, wherein the first oxide layer comprises a first material and the second oxide layer comprises a second material different than the first material (Ramaswami, doped silicon oxide for layer 48, Col. 2 Lines 50-55; silicon oxide for layer 37, Col. 3 Lines 4-10).


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding Claim 15, Park discloses a semiconductor device, comprising: 
a first metal oxide semiconductor field effect transistor (MOSFET) on a substrate (Fig. 3D), comprising: 
a first gate (120); and 
a first pair of sidewall spacers on opposing sidewalls of the first gate, comprising: 
a first oxide layer (130); and 
a nitride layer (142) on the first oxide layer and including first air gaps having an end that is substantially aligned with an end of the first oxide layer (Fig. 3D); and 
a second MOSFET on the substrate adjacent to the first MOSFET (Fig. 3D), comprising: 
a second gate (120); and 
a second pair of sidewall spacers on opposing sidewalls of the second gate, comprising: 
a first oxide layer (130); and 
a nitride layer (142) on the first oxide layer of the second pair of sidewall spacers and including second air gaps having an end that is substantially aligned with an end of the first oxide layer of the second pair of sidewall spacers (Fig. 3D) since it would have been obvious to form multiple gates having air gaps and a duplication of a structure has been held to be within the general skill of a worker in the art. 

Regarding Claim 17, Park makes obvious the semiconductor device of Claim 15, wherein the first pair of sidewall spacers comprises a first sidewall spacer and second sidewall spacer and the first air gaps are located in the first sidewall spacer and the second sidewall spacer, and the second pair of sidewall spacers comprises a third sidewall spacer and fourth sidewall spacer and the second air gaps are located in the third sidewall spacer and the fourth sidewall spacer (Fig. 3D, spacers are found on both sides of the gate structure).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 8 of U.S. Patent No. 11,367,778 (“Singh”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference in claim language include or exclude obvious elements that are not critical to the inventive concept of the claims. Below, the pending claims are matched with their patented equivalents. The patented claim language is italicized. 
Pending Claims 1 and 2 recite a metal oxide semiconductor field effect transistor (MOSFET), comprising:
a substrate comprising a source region and drain region;
a channel region between the source region and drain region;
Patented Claim 1 recites a metal oxide semiconductor field effect transistor (MOSFET) device located on a substrate comprising:
a source region; a drain region; a channel region located between the source region and the drain region;

a gate dielectric layer on a surface of the substrate and over the channel region;
a gate on the gate dielectric layer; and
a gate dielectric layer located above the channel region;
a gate layer located above the gate dielectric layer;

a first sidewall spacer on a first sidewall of the gate, comprising:
a first oxide layer including a first portion extending along the first sidewall of the gate and a second portion extending along the surface of the substrate; and
a nitride layer on the first oxide layer, and including a first air gap having an end that is substantially aligned with an end of the first portion of the first oxide layer, and a second air gap having an end that is substantially aligned with an end of the second portion of the first oxide layer.
	a first sidewall spacer comprising a first oxide layer contacting a sidewall of the gate layer and a nitride layer on the first oxide layer, 
wherein the first sidewall spacer is located adjacent the gate dielectric layer and the gate layer and above the source region or drain region such that the first oxide layer and the nitride layer expose a portion of the source region or drain region;
wherein the first air gap is formed in the nitride layer such that the end of the first air gap is substantially aligned with a first end of the first oxide layer and the end of the second air gap is substantially aligned with either a second end of the first oxide layer

an etch stop layer on the first sidewall spacer and defining the end of the first air gap and the end of the second air gap.
an etch stop layer on the first sidewall spacer and defining an end of the first air gap and an end of the second air gap,

The pending claims differ from the patented claim by only referencing a first sidewall spacer. The patented claim discloses first and second sidewall spacers. This is not found to be patentably significant as gates typically have a sidewall spacer on either side for electrical isolation. The second sidewall spacer is merely a duplication of the first sidewall spacer.

For brevity, the dependent claims are matched with their equivalent in the cited patent without repetition of the claim language.
Pending Claim 3 is unpatentable in view of Patented Claim 1. 

Claims 15 and 16 are unpatentable in view of Patented Claim 8.
The pending claims differ from the patented claims by specifying a second MOSFET having sidewall spacers similar to a first MOSFET. However, the patented claim does include language requiring a plurality of MOSFET devices. Detailing a second MOSFET that has the same profile as a first MOSFET is found to be a duplication of parts, which has been held to be within the skill of a worker in the art.  Additionally, the patented claims also include details of the first MOSFET such as source/drain regions and a gate dielectric. These elements are standard for a MOSFET and the absence of the claim language in the pending claims does not provide distinction from the patented claim language.

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 require one of the two MOSFETS of Claim 15 have air gaps within sidewall spacers on one side of the gate but have not air gaps within sidewall spacers on the other side of the gate. Applicant forms this structure in the limitations “the first air gaps are located in the first sidewall spacer and not located in the second sidewall spacer” and “the second air gaps are located in the third sidewall spacer and not located in the fourth sidewall spacer”. The references of record do not disclose, or suggest, forming air gaps in only one side of the sidewall spacers for a gate structure. 
Shima (US PG Pub 2007/0196972) is cited as an example in the art where sidewall spacers have either a first gap or a second gap and can be paired with a second MOSFET having either a second gap or a first gap, different from the first MOSFET. See Fig. 9G as an example of this. However, the reference does not disclose, or suggest, forming air gaps on only one side of the MOSFET as required by Applicant. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818